Order entered November 21, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00973-CV

              AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC, Appellant

                                            V.

                            EVA IBARRA, ET AL, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02049-A

                                        ORDER
        The Court GRANTS appellees’ November 19, 2013 motion to extend time to file their

brief. We ORDER the appellees’ brief received on November 19, 2013 filed as of the date of

this order.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE